Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/04/2022.
In the instant Amendment, no claims have been added or cancelled; claims 1-14 have been amended; and claims 1, 9-11 are independent claims. Claims 1-14 have been examined and are pending. This Action is made Final
Response to Arguments
The objection to the drawing of figure 3 is withdrawn as the drawing has been amended.
The rejection to the specification and the abstract is withdrawn as the specification and the abstract have been amended.
The claim interpretation is withdrawn as the claims have been amended.
The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn as the claims have been amended
Applicants’ arguments with respect to the 101 rejection of claims 1-14 have been fully considered but are not persuasive.
Applicant’s argument in respect to the step 2A Prong 1:  “The claims do not recite mathematical concepts, methods of organizing human activity/interactions, or mental processes, and therefore do not recite an abstract idea.”
The Examiner respectfully disagrees with the Applicant.  The claim 1 recites “the first device computing encrypted coefficients of a first polynomial P and a second polynomial Q from the numbers Xi from the first set and their associated first values Vi, the first polynomial having all numbers Xi from the first set as roots, the second polynomial  Q values Q(Xi)=Vi for the numbers Xi from the first set; the first device transmitting the encrypted coefficients of the first and second polynomial P, Q to the second device via the communication network; the second device computing encrypted values <P(Xi')> and <Q(Xi')> of the first and second polynomial P, Q for a number Xi' in the second set from the encrypted coefficients; the second device using a secure multiparty equality protocol to compute an encrypted binary value <di> from the encrypted value <p(Xi')> of the first polynomial p, having a first and second binary value when the value p(Xi') of the first polynomial p is zero and not zero respectively; the second device using a secure multiparty multiplication protocol or secure function value computation protocol to compute an encrypted value of a product <di Q(Xi') Wi > or function value <di f(Q(Xi'), Wi) >, or record (di, Q(Xi'), Wi) of the intersection table, from the encrypted binary value <di> computed for the number Xi' from the second set, the encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the number Xi' of the second set.”. The claim is directed towards the abstract idea without significantly more. MPEP 2106.04(a)(2) A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.
 Applicant’s argument in respect to the step 2A Prong 2: “The claims integrate any alleged abstract idea into a practical application”. 
The Examiner respectfully disagrees with the Applicant. The judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. the first and second device are merely being used as processing tools for implementing the invention and are not operating in a non-generic arrangement which doesn't provide significantly more than the abstract idea. As described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.)
Applicant’s argument in respect to the step 2A Prong 1: “The claims define eligible subject matter for other reasons Moreover, even assuming (without conceding, and merely for the sake of argument) that there were some basis to conclude that the claims are directed to an abstract idea, the claims are nonetheless eligible under 35 U.S.C. § 101 if they recite additional elements that amount to "significantly more" than the alleged abstract idea, i.e., if Step 2B=Yes. In this regard, it is respectfully noted that claims directed to improvements in the functioning of a computer have been found eligible on the basis either Step 2A-Prong 2 or Step 2B.”
The Examiner respectfully disagrees with the Applicant. The judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first and second device are merely being used as processing tools for implementing the invention and are not operating in a non-generic arrangement which doesn't provide significantly more than the abstract idea. As described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claims 1, 9-11, claim(s) 1, 9-11 are directed towards the abstract idea without significantly more. The claims recite “the first device computing encrypted coefficients of a first polynomial P and a second polynomial Q from the numbers Xi from the first set and their associated first values Vi, the first polynomial having all numbers Xi from the first set as roots, the second polynomial Q values Q(Xi)=Vi for the numbers Xi from the first set; the first device transmitting the encrypted coefficients of the first and second polynomial P, Q to the second device via the communication network; the second device computing encrypted values <P(Xi')> and <Q(Xi')> of the first and second polynomial P, Q for a number Xi' in the second set from the encrypted coefficients; the second device using a secure multiparty equality protocol to compute an encrypted binary value <di> from the encrypted value <p(Xi')> of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial P is zero and not zero respectively; the second device using a secure multiparty multiplication protocol or secure function value computation protocol to compute an encrypted value of a product <di Q(Xi') Wi > or function value <di f(Q(Xi'), Wi) >, or record (di, Q(Xi'), Wi) of the intersection table, from the encrypted binary value <di> computed for the number Xi' from the second set, the encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the number Xi' of the second set; the first device executing a secure multiparty equality protocol jointly with the second device to compute encrypted binary values <di> from the encrypted values <p(Xi') of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial p is zero and not zero respectively; the first device executing a secure multiparty multiplication protocol jointly with the second device to compute an encrypted value of a product <di Q(Xi') Wi > or function value <<di f(Q(Xi'), Wi) > from the encrypted binary value <di> computed for the number Xi' from the second set, an encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the numbers Xi' of the second set; the second device receiving encrypted coefficients of the first and second polynomial P, Q from the first device via the communication network;”. This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1 and 9-11 are method or process and system claims. However the steps recited in these claims such as “computing encrypted coefficients of a first polynomial P and a second polynomial Q from the numbers Xi from the first set and their associated first values Vi, the first polynomial having all numbers Xi from the first set as roots, the second polynomial Q values Q(Xi)=Vi for the numbers Xi from the first set; the first device transmitting the encrypted coefficients of the first and second polynomial P, Q to the second device via the communication network; computing encrypted values <P(Xi')> and <Q(Xi')> of the first and second polynomial P, Q for a number Xi' in the second set from the encrypted coefficients; using a secure multiparty equality protocol to compute an encrypted binary value <di> from the encrypted value <p(Xi')> of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial P is zero and not zero respectively; using a secure multiparty multiplication protocol or secure function value computation protocol to compute an encrypted value of a product <di Q(Xi') Wi > or function value <di f(Q(Xi'), Wi) >, or record (di, Q(Xi'), Wi) of the intersection table, from the encrypted binary value <di> computed for the number Xi' from the second set, the encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the number Xi' of the second set; executing a secure multiparty equality protocol jointly with the second device to compute encrypted binary values <di> from the encrypted values <p(Xi') of the first polynomial p, having a first and second binary value when the value p(Xi) of the first polynomial p is zero and not zero respectively; executing a secure multiparty multiplication protocol jointly with the second device to compute an encrypted value of a product <di Q(Xi') Wi > or function value <<di f(Q(Xi'), Wi) > from the encrypted binary value <di> computed for the number Xi' from the second set, an encrypted value <Q(Xi')> of the second polynomial Q computed for the number Xi' from the second set and the second value Wi associated with the numbers Xi' of the second set; receiving encrypted coefficients of the first and second polynomial P, Q from the first device via the communication network;” are mathematical procedures and these are concepts/ideas/mathematical algorithms that are broad enough that the steps could be done or completely performed mentally, verbally and the court categorized similar mathematical algorithm as an abstract idea.
As to the step 2B test ... as to whether or not the claim recites additional elements that amounts to significantly more than the judicial exceptions, examiner would like to point out that the claims 1 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. “computing encrypted coefficients"; is nothing but generating data/numbers, or data structures generated by a particular mathematical algorithm. Each of the elements recited in the claims are individually dispositive of patent eligibility because of the following legal holding: A claim that recites no more than software, logic or a data structure (i.e., an abstract idea) - with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation recited in claim 1 and 9-11 such as " a first device and a second device coupled by a communication network" could be no more than generic computes or part of the generic computers that are used to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. The steps recited in the claims 1 and 9-11 are generic computing operation that does not enhance the functionality of the computer. Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Furthermore, there is nothing recited in the body of the claims that results in improvement to the functions of the computer. (ENFISH, LLC v. MICROSOFT CORPORATION).
	Examiner would further point out that the first and second device are merely being used as processing tools for implementing the invention and are not operating in a non-generic arrangement which doesn't provide significantly more than the abstract idea.
	Therefore, independent claims 1 and 9-11 are directed to non-statutory subject matter. The dependent claims 2-8, and 12-14 fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title.
Allowable Subject Matter
	Claims 1-14 would be allowable if the 101 rejection set forth in this Office action is overcome.
The prior art of record:
	Prior art Dolev et al (WO2017130200A1; Hereinafter “Dolev”) teaches a method for securing communication channel between computing devices, involves using result of function to secure and authenticate communication channel between first and second devices by first and second devices. The method comprising: obtaining, by first and second devices, a first value; randomly selecting a second value, by the first device, and providing the second value to the second device; independently, by the first and second devices, applying a function to the first and second values; and using, by the first and second devices, a result of the function to secure and authenticate a communication channel between the first and second devices.
Prior art Kipnis et al. (US 9571268 B2; Hereinafter “Kipnis”) teaches a method and system for homomorphically randomizing an input. The method comprising: receiving at the secure execution environment a first input comprising a key comprising a sequence of k input elements in a commutative ring, CR, wherein the secure execution environment comprises a low performance security element supported by an untrusted high performance server; receiving at the secure execution environment a second input comprising a text comprising a sequence of p input elements in the commutative ring, CR; defining an input INP comprising a sequence of j input elements, wherein INP comprises either one or both of the first input or the second input; performing by the secure execution environment either one of (a) or (b);
Prior art Cloostermans et al. (US 20170155510 A1; Hereinafter “Cloostermans”) teaches a device for determining a shared key. The method comprising: obtaining in electronic form root key material, obtaining in electronic form a first identity number (A) for the device, computing for the device a private univariate key polynomial and a first private correction function (Λ.sub.A( )) from the root key material and the first identity number (A) the first private correction function being a non-polynomial integer-valued, monotonic function, electronically storing the generated private univariate key polynomial and the first private correction function (Λ.sub.A( )) at the device.
	However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements recited in the independent claims 1 and 9-11.
The limitations of the independent claims were searched, but did not result in any applicable prior art. Each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.
Dependent claims 2-8, 12-14 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./
Examiner, Art Unit 2437     

/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437